Hill, C. J.
1. The execution of a written transfer of a promissory note by a corporation as .the payee, denied on oath, is proved by the undisputed evidence of the president of the corporation that he, as president and duly authorized agent of the corporation, executed the written transfer of the note, for and in the name of the corporation. In such ease the testimony of a subscribing witness to the written transfer was hot necessary to prove its execution. Civil Code (1910), § 5833 (5).
2. A written transfer of a note by a corporation as the payee named therein is sufficient to pass title to the transferee, although the corporate seal is not affixed to the transfer. In this case, however, the record is silent as to whether the written transfer had or had not the seal of the corporation attached. The note, with written transfer, was properly admitted in evidence. Almond v. Equitable Mortgage Co., 113 Ga. 984 (39 S. E. 421).
3. Ho defense whatever was made to the suit on the merits, and the special assignments of error, dealt with in the foregoing rulings, are so manifestly frivolous that the judgment of the lower court is affirmed, with 10 per cent, on the amount of the judgment, as damages for delay in suing out and prosecuting the writ of error.

Judgment affirmed, until damages.